Citation Nr: 1232514	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-20 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The appellant served on active duty from March 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's previously-denied claim of entitlement to service connection for PTSD.  The Veteran's claim was reopened by the Board in September 2011, and the issue of entitlement to service connection for PTSD was remanded for further development.

In June 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of this proceeding has been prepared and associated with the appellant's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for PTSD.  The Board previously remanded this issue in September 2011 for the purpose of verifying one of his six stressor statements, that of experiencing an earthquake centered on Pt. Mugu, CA, in February 1973, during his period of active service.  The Veteran has been repeatedly diagnosed with PTSD, as well as "interpersonal problems," by a VA examiner during group therapy sessions. 

A June 2006 PTSD questionnaire documents the Veteran's statements with regard to this incident, in which he reported that, the morning he returned from leave, he was awoken by the earthquake at its epicenter.  In an accompanying statement, the Veteran noted that, although no one was killed during the quake, two men broke their legs (one by jumping out of a two-story window, the other when running out of a church).  The Veteran was still in bed during the incident, unable to stand due to the shaking.  He stated that he was really scared that day.

On remand, it was confirmed that an earthquake occurred on February 21, 1973, at Pt. Mugu, CA.  However, the AMC continued the denial of the Veteran's claim in July 2012, noting that the Veteran's service personnel records demonstrated that he was on leave that day, not checking back in until two days after the quake.  Because the AMC was unable to verify that the Veteran was on base at the time of the earthquake, a VA examination was not provided.  

The Board notes, however, that the Veteran is competent to report experiencing an earthquake, as this was a factual matter of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While personnel records show that the Veteran may have been on leave during the day in question, this does not mean that he was not in the area.  Further, the Veteran's lay evidence is deemed credible, as his account of an earthquake is consistent with media accounts of an earthquake which hit Pt. Mugu in February 1973.  Thus, the Board finds that the Veteran's stressor of experiencing an earthquake while in service has been corroborated.

As noted in the prior Board remand, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id, at 83.

Pursuant to VA's duty to assist, the Board finds that the Veteran must be afforded a VA examination to determine whether he currently suffers from PTSD as a result of experiencing an earthquake in service, or whether he carries a diagnosis of any other psychiatric disorder which is etiologically-related to his period of active service.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board is prohibited from exercising its own independent judgment to resolve medical questions].  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Id, at 175.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist.  The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  Thereafter, the VA examiner should specifically address the following:

a) State whether the appellant currently suffers from PTSD, or any other psychiatric disorder, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association.

b) If the appellant has a current diagnosis of PTSD, state whether it is at least as likely as not (a 50 percent probability or greater) that this disability is the result of the appellant experiencing an earthquake while he was in Pt. Mugu, California in February 1973.

c) For any diagnosed psychiatric disorder other than PTSD, state whether it is at least as likely as not (a 50 percent probability or greater) that such disorder was incurred in, or related to, the Veteran's period of active service.

d) All opinions expressed by the VA examiner should be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion, an explanation should be provided. The report prepared must be typed.

Rationale for the requested opinions shall be provided.  The rationale must include a discussion of the Veteran's service treatment records, the Veteran's lay statements concerning the onset and duration of any psychiatric complaints/symptoms, examination findings, as well as sound medical principles.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. Once the above actions have been completed, the RO/AMC should readjudicate the Veteran's claim.  If the benefit remains denied, a supplemental statement of the case (SSOC) which takes into consideration the evidence since the last SOC/SSOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


